

	

		III

		109th CONGRESS

		1st Session

		S. RES. 146

		IN THE SENATE OF THE UNITED STATES

		

			May 18, 2005

			Ms. Cantwell (for

			 herself, Mrs. Murray,

			 Mr. Stevens, and

			 Mr. Pryor) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Recognizing the 25th anniversary of the

		  eruption of Mount St. Helens. 

	

	

		Whereas, on May 18, 1980, at 8:32 a.m. Pacific Daylight

			 Time, the volcano of Mount St. Helens erupted, changing its elevation from

			 9,677 feet to 8,363 feet;

		Whereas the eruption was triggered by an earthquake of

			 magnitude 5.1 approximately 1 mile beneath the volcano;

		Whereas the lateral blast covered an area approximately

			 230 square miles and reached as far as 17 miles northwest of the crater;

		Whereas the velocity of the blast was estimated to be at

			 least 300 miles per hour;

		Whereas the pyroclastic flows covered 6 square miles,

			 reached temperatures of 1,300 degrees Fahrenheit, and moved at speeds between

			 50 and 80 miles per hour;

		Whereas, as a result of the eruption, over 4,000,000,000

			 board-feet of timber was blown down, which is enough material to build about

			 150,000 homes;

		Whereas volcanic ash clouded the sky above eastern

			 Washington, reached the east coast of the United States in 3 days, and

			 eventually circled the globe in 15 days;

		Whereas the eruption claimed the lives of 57 people;

			 and

		Whereas tens of thousands of animals perished: Now,

			 therefore, be it

		

	

		That the Senate—

			(1)recognizes the

			 25th Anniversary of the eruption of Mount St. Helens on May 18, 2005;

			(2)acknowledges the

			 importance of monitoring all 169 volcanoes in the United States and its

			 territories;

			(3)recognizes the

			 invaluable work of the Department of the Interior, the United States Geological

			 Survey, the United States Forest Service, the Directorate of Emergency

			 Preparedness and Response of the Department of Homeland Security, and the

			 Cascade Volcano Observatory in monitoring the activities of Mount St.

			 Helens;

			(4)acknowledges the

			 progress in science that has led to a more comprehensive understanding of

			 volcanology, seismology, and plate tectonics, thus enhancing the ability to

			 predict volcanic activity and eruptions; and

			(5)supports

			 monitoring volcanoes and helping to develop emergency response plans to ensure

			 that the people and communities of the United States are safe.

			

